Citation Nr: 0201834	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  99-07 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for a chronic 
lumbosacral strain, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which granted an increased rating for chronic 
lumbosacral strain, and assigned a 40 percent rating. 


FINDING OF FACT

The veteran's chronic low back strain is not productive of 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 for a chronic 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5286, 5293-5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In 1976, a VA examination was conducted, and the examiner 
diagnosed low back strain manifested by pain, mild tenderness 
and muscle spasm with diminished lordotic curve.  By rating 
action of January 1977, service connection was established 
for low back strain, and rated as 10 percent disabling. 

The veteran's January 1998 chiropractic treatment reports are 
of record.  He complained of increasing problems with his low 
back and it was noted that prior chiropractic treatments had 
been successful.  The experience of discomfort down his legs 
would prompt him to see a chiropractor.  At that time, the 
veteran reported that he had been feeling sore in the 
mornings.  On examination, there was pain and some spasm on 
palpation of the lower lumbar spine and musculature.  Knee 
and ankle reflexes were 2+ bilaterally.  Straight leg raising 
and Patrick's sign were negative.  Heel and toe walking was 
negative.  Kemps test caused muscle guarding bilaterally.  
Lumbar range of motion was mildly reduced with pain.  X-rays 
revealed a normal overall osseous appearance and density.  
There was evidence of degenerative disc disease at the 
lumbosacral level with osteoarthritic spurring at the 
anterior inferior aspect of L5 and facet telescoping; and 
mild lumbar scoliosis to the left and compensation in the 
upper lumbar region.  The chiropractor diagnosed lumbosacral 
degenerative disc disease, lumbosacral sprain/strain, and 
spinal osteoarthritis.  The next day, on a follow-up visit, 
the examiner noted complaints of pain, and noted a spasm on 
palpation of the lower lumbar spine and musculature.  The 
veteran was placed on conservative treatment.  On a visit 
three days later, the examiner again noted complaints of 
pain, and observed a spasm on palpation of the lower lumbar 
spine and musculature.  The veteran did note feeling better 
after his treatment session.  

On a visit to a VA physician in May 1998, the veteran 
complained that his low back problems had worsened.  It was 
noted that a private physician had prescribed non-steroidal 
anti-inflammatory drugs, but he did not take them for fear of 
side effects.  The examiner noted that a January 1998 
magnetic resonance imaging (MRI) showed a disc bulge at L5 
and S1.  The examination revealed that deep tendon reflexes 
and straight leg raising studies were within normal limits.  
Gait was intact.  The examiner noticed a slight decrease in 
the lumbar spine range of motion.  The examiner diagnosed 
degenerative joint disease of the lumbar spine and prescribed 
medication for pain.  

A VA examination was conducted in June 1998.  The examiner 
indicated that the claims folder had been reviewed prior to 
the examination.  The veteran complained of lumbosacral pain 
with a radicular component.  He described his pain as a dull 
ache measuring 6 on a scale of 10, and 9 on a scale of 10 
when escalated through sharp pain.  An association with 
paravertebral muscle spasm was indicated.  The veteran denied 
any bowel or bladder incontinence or erectile dysfunction.  
He reported that over a six month period, he had been 
experiencing weakness and pain, especially in the left lower 
extremity and radicular pain extending down the left lower 
extremity from the lumbosacral spine to the hip and medial 
calf down to the toes.  He complained of morning stiffness 
and when sitting for prolonged periods of time.  Fatigue and 
lack of endurance were noted.  His treatment consisted of 
Tylenol, Motrin and Zostrix cream.  Periods of flare-ups were 
related to over activity, and it was noted that the last 
period occurred in April 1998 when the veteran was completing 
his postal route.  The day after that episode, severe pain 
reportedly prevented him from engaging in any activity and 
any movement produced pain.  The appellant reported 
precipitating factors for pain included any activity, 
lifting, twisting and bending, walking for prolonged periods, 
sitting for prolonged periods, driving, and changes in the 
weather.  The veteran was not using canes, crutches or braces 
and he had not undergone surgery.  It was noted that the 
veteran was being followed by a chiropractor, and that he was 
using good body mechanics.  His condition reportedly 
precluded walking a rural postal route, and he was confined 
to the office.  Regarding daily activities, he reportedly had 
lost the ability to hike or perform certain activities, which 
interfered with work around the home.  He had been having 
difficulty mowing the lawn and fixing things.  

The examiner described the veteran as well developed. He was 
in moderate distress and he walked with a very antalgic gait 
as well as with a limp favoring the left lower extremity.  He 
demonstrated a great deal of difficulty dressing and 
undressing, secondary to low back pain.  The spine was 
painful to palpation with marked paravertebral muscle spasms 
bilaterally.  There was painful motion during forward flexion 
as well as muscle spasm and range of motion pain free from 0 
to 40 degrees.  Backward extension pain free range of motion 
was 0 to 10 degrees.  Left lateral and right lateral flexion 
pain free range of motion was 0 to 20 degrees and 0 to 25 
degrees, respectively.  Pain free range of motion for left 
and right was 15 degrees, respectively.  On the sensory 
examination, the lumbar spine was intact to vibration, light 
touch and position, senses bilaterally of the lower 
extremities.  Straight leg raises were positive on the right 
at 80 degrees and markedly positive on the left with 30 
degrees.  Right quad strength was 5/5 and lower extremity 
strength on the left was 3/5.  The examiner commented that x-
rays performed by the veteran's chiropractor revealed 
degenerative arthritis with lipping in the iliac spine.  The 
examiner diagnosed chronic low back strain, degenerative disc 
disease of the lumbosacral spine, and left L3-4, L4-5 
radicular low back pain.  

By rating action of November 1998, an increased rating of 40 
percent was assigned.  

In progress notes dated in January 2000, the examiner noted 
that the veteran's last visit was in 1998.  At that time, the 
veteran complained of low back pain.  He participated in 
several physical therapy sessions and he had been doing the 
exercises.  Despite the exercises and use of Acetaminophen, 
he was still having problems with low back and mid to upper 
back pain.  The pain in the low back remained confined to 
that area, but had become worse and more persistent.  The 
examiner noticed that the veteran stood and walked with a 
distinct tilt to the right.  The low back was painful, but 
not tender.  He could forward flex to about 30 degrees with 
the low back reversing.  He could extend to about 20 degrees, 
with the lumbar spine having somewhat reduced mobility.  He 
could rotate right and left 90 degrees, but mostly through 
the neck and upper spine.  He tilted to the right and left 
about 20 degrees, with increasing pain more on the left than 
right.  The neurologic evaluation indicated brisk and 
symmetric deep tendon reflexes.  Motors were intact, both in 
the cranial distribution and lower extremities, as well as 
the hands.  The examiner diagnosed diffuse osteoarthritic 
changes, probably related to irritable bowel syndrome.  He 
was prescribed Celebrex.  

A VA peripheral nerves examination was conducted in March 
2000.  The veteran complained of a progression of bilateral 
low extremity radicular symptoms such as sharp pain 
intermittently occurring in the low back and gluteal region.  
In the left leg, the pain reportedly stayed along the left 
posterior lateral thigh, across the lateral left and into the 
top of the foot.  The symptoms on the right did not tend to 
be as severe.  He also described intermittent numbness of the 
left foot associated with the bouts with radicular pain.  He 
described his back pain as crampy, dull and constant, and 
noted that it is present on a daily basis and prompted him to 
modify his usual activities and employment.  It was noted 
that he had continued with full time work for the post 
office, although he could no longer walk his mail route.  He 
was using Tylenol and occasionally Tylenol with codeine.  He 
was not taking any other prescriptions or over-the-counter 
medications.  It was noted that prolonged standing, excessive 
activity such as walking up stairs, lifting, bending and 
stooping, were aggravating factors.  Rest and medication were 
noted as alleviating factors.  The veteran had not undergone 
a full formal course of physical therapy, but he was seen by 
a physical therapist and given a TENS unit which helped 
somewhat with the pain.  Chiropractic treatment provided mild 
improvement.  He was not using braces, crutches or any other 
devices.  The examiner noted that the veteran was fully 
independent in his activities of daily living.  

On examination, the lumbar spine did not demonstrate 
cutaneous abnormalities.  There were no significant 
paraspinous muscle spasms appreciated on palpation.  
Thoracolumbar curve was normal on flexion.  The examiner did 
not find other external deformities.  On range of motion 
testing, he was able to flex to full 90+ degrees without 
pain.  Extension was somewhat limited to approximately 15 to 
20 degrees due to back pain.  Lateral bending was normal to 
approximately 20 to 25 degrees bilaterally.  While sitting, 
straight leg raises were negative to 90 degrees bilaterally.  
When placed in the recumbent position, there was back pain 
with straight leg raises above approximately 45 degrees, more 
on the left than right.  On motor examination, his strength 
was 5/5 in the iliopsoas, quadriceps, tibialis anterior, 
central hallucis longus, gastroc-soleus and hamstring muscles 
bilaterally.  Deep tendon reflexes were 2+ and symmetrical at 
the knees and ankles bilaterally.  The sensory examination 
revealed some decreased pinprick sensation in the left S1 
distribution.  Otherwise, sensation was normal to light touch 
and pinprick throughout.  He had normal proprioception, and 
he ambulated with a slightly antalgic gait.  He could stand 
on heels and toes without difficulty.  Romberg sign was 
negative.  The examiner commented that the MRI and other x-
ray reports were not available.  

The examiner concluded that the neurological examination was 
normal with the exception of some slight decreased pinprick 
sensation in the left S1 distribution.  The examiner 
commented that the normal straight leg raise bilaterally in 
the seated position becoming positive when recumbent is not 
consistent with nerve root irritation.  The examiner 
explained that he would be expected to have positive straight 
leg raise whether in the seated or supine position, and added 
that the veteran demonstrated normal reflexes bilaterally and 
normal motor strength bilaterally.  The examiner opined that 
the veteran's pain was most likely musculoskeletal and did 
not represent a significant nerve root compression syndrome.  
Still, the examiner pointed out the impossibility of making 
such comments without imaging studies to see evidence of 
degenerative arthritic disease or nerve root compression.  
The examiner did point out the description of radicular 
symptoms and very minimal sensory change, and noted that it 
was unlikely that he had a significant nerve root compression 
from any source.  

X-rays taken in April 2000 revealed minor spurring L5.  In an 
addendum, the examiner reported that the films were 
essentially normal and that there was no evidence of advanced 
degenerative arthritis.  A July 2000 MRI revealed L5-S1 disc 
dehydration associated with minor disc bulging and bony 
ridging.  The central canal and lateral recesses were patent, 
and there was moderate left proximal neural foraminal 
narrowing and mild right proximal neural foraminal narrowing.  

In a July 2000 addendum to the March 2000 report, a VA 
examiner commented that the March 2000 diagnosis of 
degenerative disc disease of L5-S1 would account for the 
examination results.  The examiner commented that the report 
was reviewed with the veteran and he indicated that nothing 
had changed.  The physical examination remained the same.  

In August 2000, the veteran reported that the day before his 
visit, he took a one half mile walk up and down hill, and 
that his back was feeling a bit more painful than before.  
The examiner observed that the veteran walked with a distinct 
left antalgic gait and seemed to stand tilting a bit to the 
right because of the low left back pain.  He was able to 
stand with his spine in the perpendicular position and with 
his shoulders at 90 degrees to his spine, without notably 
increasing his left low back pain.  On examination, the low 
back was a bit flattened, with some loss of forward flexion 
compared to the last visit six months beforehand.  He could 
forward flex to about 30 degrees with essentially no motion 
in the lumbar spine, the flexion was all through his hips and 
upper spine.  When he stood erect, his spine was in fact, 
symmetric.  The examiner reported an assessment of 
osteoarthritis of the lumbar spine "associated with irritable 
bowel syndrome."  (sic)  The veteran was instructed to 
continue with his exercises and visit the clinic in six 
months.  

In September 2000, the veteran received a lumbar support.  In 
November 2000, it was noted that he was doing fairly well.  
He started taking Celebrex and noticed immediate improvement 
with regard to hand and back pain, but he abandoned the 
medication after he developed diarrhea.  Over two months, the 
veteran reported experiencing a chronic ache in his left 
lower extremity and low back with occasional shooting pain 
down the leg particularly when lifting something heavy.  He 
denied a loss of bowel or bladder control.  On examination, 
the low back was slightly hyperlordotic.  He could forward 
flex to about 45 degrees with reversal of the lumbar 
lordosis, but there was a sudden onset of low back pain with 
exacerbation of left leg pain at 45 degrees.  He could extend 
to 20 degrees.  He could rotate to the left about 60 degrees 
and 70 degrees to the right.  He could tilt to the left about 
60 degrees and 45 degrees to the right with increasing left 
low back and buttock pain when tilting to the right.  Deep 
tendon reflexes were intact and 2+, and motors were intact to 
body test in the lower extremities.  On hand tests of all of 
the left lower extremity, including the knee extensors, hip 
extensors, knee flexors, ankle dorsiflexors, and plantar 
flexors and great toe extensors were in the 4/5 range as 
opposed to the 5/5 on the right.  Sensory was intact 
throughout, except for some diminution to pin in the first 
dorsal interspace of the left foot.  Straight leg raising was 
positive at 45 degrees on the right with back pain and at 30 
degrees on the left with back and leg pain.  Lasegue's sign 
on the left was positive.  The examiner noted an assessment 
of possible left L5 nerve root impingement.  

In November 2000, the veteran testified that he has problems 
with sciatic neuropathy.  He experienced pain and numbness 
quite frequently during the day.  On a scale of 1 to 10 with 
10 being the most severe, the veteran rated his pain as a 4 
for the morning hours, and noted an increase to 10 as the day 
progresses.  He testified that he had problems finding a 
comfortable position to sleep in during the night, and he 
tended to get about four or five hours of sleep if he used 
Tylenol with codeine, but only three without medication.  He 
also found it difficult to get back to sleep.  The veteran 
stopped seeing his chiropractor because he did not want to 
have his back manipulated and the chiropractor indicated that 
the manipulations would not be helpful.  The veteran 
discussed his various examinations, including the results of 
his MRI.  The veteran testified that various maneuvers have 
become difficult, such as going up and down stairs and 
walking for long distances and running.  He also noted 
problems with weakness in the legs.  The veteran testified 
that his back condition had affected his ability to carry out 
his duties related to his postal route, and that he had been 
assigned to work as a clerk.  Since he has to stand for most 
of the day, he needed to take frequent breaks to rest his 
back.  These breaks provided temporary pain relief.  He also 
broke up the periods of prolonged standing by performing 
duties that allowed him to sit.  He noted that the use of a 
rubber foot pad when standing had not been helpful.  

A VA brain and spinal cord examination was conducted in 
January 2001.  The examiner noted that the VA and non-VA 
records had been reviewed, and offered to clarify a 
discrepancy between the service-connected low back strain and 
spinal disc condition.  The examiner noted that these are two 
separate entities, and that the rating board indicated that 
service-connection is not in effect for degenerative disease 
of the lumbar spine.  The examiner pointed out that x-rays 
taken at the initial VA examination did not document 
degenerative disease of the lumbar spine.  The examiner 
further noted degenerative changes of the lumbar spine have 
been documented in recent records, and that this condition 
had been linked to the veteran's irritable bowel syndrome.  
The examiner opined that there is no relationship between the 
veteran's degenerative disc disease and irritable bowel 
syndrome.  The examiner further opined that the only 
association demonstrated was that the use of medication to 
control pain for degenerative disc disease resulting in 
irritation of the digestive system.  Therefore, the examiner 
ultimately determined that the irritable bowel condition did 
not cause the veteran's degenerative disc disease, and vice 
versa.  The examiner pointed out that it is possible for 
degenerative joint disease to develop in the spine when there 
is low back strain.  Regarding nerve root compression, the 
examiner discussed the results of the July 2000 MRI.  The day 
of the examination, the veteran complained of periodic 
radiation of pain, especially down the left leg.  He also 
noted problems with discomfort and dysthesia, namely numbness 
and tingling after prolonged periods of driving, sitting, or 
activity.  He did not indicate any defecation or urinary 
problems.  Based on the veteran's complaints and medical 
findings, the examiner determined that the veteran has 
radicular symptoms related to the disc problem at L5-S1.  The 
examiner determined that there is evidence of nerve root 
compression manifesting itself primarily as pain and 
dysthesia of the left lower leg, and that it is associated 
with the known disc disease at L5-S1.

Legal Analysis

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001) (VCAA).  
Regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159 and 3.326), 
however, these regulations do not provide any additional 
rights not already provided under the VCAA.  Id.  By virtue 
of the statement of the case and the supplemental statement 
of the case issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.   Service medical records 
were obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded.  It has not been 
indicated that Social Security Administration and vocational 
rehabilitation records need to be obtained.  Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  A hearing was conducted before the 
RO, and the transcript is associated with the claims folder.  
Furthermore, a letter was issued to the veteran in April 2001 
detailing the requirements set forth by the new law, and a 
request was made for additional information.  A response to 
the letter including additional information concerning this 
case is not of record.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (2001) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for a chronic 
lumbosacral strain, rated 40 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293-5295.

Under Diagnostic Code 5293 a 40 percent rating is assigned 
for a severe intervertebral disc syndrome manifested by 
recurring attacks, with intermittent relief.  A 60 percent 
rating is assigned for a pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.

Although Diagnostic Code 5293 is not based on limitation of 
motion, VA's General Counsel has held that when a veteran 
receives less than the maximum evaluation under Diagnostic 
Code 5293 based on symptomatology which includes limitation 
of motion, consideration must be given to 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another Diagnostic Code pertaining to limitation 
of motion.  VAOPGCPREC 36-97; 63 Fed.Reg. 31262 (1998). 

Under Diagnostic Code 5295 a maximum rating of 40 percent is 
assigned for a severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

In this case, it is evident from the clinical findings and 
complaints of record that the veteran suffers from chronic 
and severe back pain.  Additionally, muscle spasms and 
limited lumbar motion due to pain have been noted in 
examination reports.  The clinical findings, however, do not 
indicate that the disability picture approximates the 
criteria for a rating greater than 40 percent.  For instance, 
examinations in January 1998, May 1998, March 2000, September 
2000 revealed that deep tendon reflexes within normal limits.  
One sensory examination revealed some decreased pinprick 
sensation, but not to the degree or severity required for a 
higher rating if applying Diagnostic Code 5293.  Moreover, 
while there is evidence of some radiculopathy, the level of 
disability shown does not equate to the level of disability 
with an absent ankle jerk or other pertinent symptoms 
appropriate to a pronounced disability involving a diseased 
disc.  Overall, the preponderance of the evidence shows that 
the disability picture presented is properly rated as 40 
percent disabling.  Therefore, in this case there is not a 
question as to which rating should apply since the disability 
picture does not approximate the criteria for a higher 
rating.  38 C.F.R. § 4.7.

The Board has considered all other potentially applicable 
provisions of the rating schedule, however, a careful review 
of the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5293, do not provide a basis to assign an evaluation higher 
than the 40 percent rating currently in effect.  

A diagnosis of osteoarthritis appears in the medical records 
associated with the claims folder.  Diagnostic Code 5003 
contemplates degenerative arthritis and provides for rating 
the disability based on the limitation of the specific joint 
or joints involved.  Diagnostic Code 5292 contemplates 
limitation of lumbar spine motion, but the maximum rating of 
40 percent is assigned for a severe limitation.  Therefore, 
the application of Diagnostic Code 5292 would not result in 
the assignment of a higher rating.  Other Diagnostic Codes 
that contemplate limitation of spine motion include 
Diagnostic Codes 5286 and 5289.  Diagnostic Code 5286 
contemplates ankylosis of the spine and a 60 percent rating 
is assigned for ankylosis at a favorable angle.  Diagnostic 
Code 5289 contemplates ankylosis of the lumbar spine and a 50 
percent rating is assigned for unfavorable ankylosis.  
Clearly, however, there is lumbar spine motion.  Therefore, 
by definition, the lumbar spine is not ankylosed.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Also, the findings of 
record do not indicate that the degree of limitation is 
comparable to ankylosis of the spine.  The clinical findings 
of record clearly demonstrate that the veteran's lumbar 
movement is limited, in part, due to chronic pain.  Although 
there appears to be some loss due to pain, the disability 
still permits motion, and therefore it is not ankylosed.

Diagnostic Code 5285 assigns a 60 percent rating for 
residuals of vertebra fracture without cord involvement; 
abnormal mobility requiring neck brace (jury mast).  This is 
not evident in this case, therefore Diagnostic Code 5285 will 
not be applied.

Accordingly, an increased evaluation is not in order.

In reaching this decision the Board considered the DeLuca 
decision, as well as the provisions of 38 C.F.R. §§ 4.40, 
4.45. and 4.59.  In this case, however, the veteran's lumbar 
musculature does not show evidence of disuse atrophy or 
incoordination on use due to pain.  Moreover, the appellant 
is already receiving the maximum allowable rating for a 
limitation of lumbar motion.  In such an instance, where "the 
appellant is already receiving the maximum disability rating" 
for limitation of motion, consideration of the provisions of 
DeLuca is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97; 63 Fed.Reg. 31262 
(1998).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation greater than 40 percent for 
chronic lumbosacral strain, is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

